Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-24-1998

United States v. Walker
Precedential or Non-Precedential:

Docket 97-3531




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"United States v. Walker" (1998). 1998 Decisions. Paper 234.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/234


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT


                             No. 97-3531

                            USA v. Walker

    The following modifications have been made to the Court's
opinion issued on August 19, 1998, in the above-entitled appeal
and will appear as part of the final version of the opinion:

      The slip opinion in the above case erroneously list Jarvis F. Tait
as "Esquire" and
as an Assistant United States Attorney. The correct title for Mr. Tait
should be "Legal Intern."




                                            /s/ P. Douglas Sisk,
                                                      Clerk
Dated: September 24, 1998